Citation Nr: 0532895	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for duodenal ulcer with 
postoperative residuals, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In the March 2002 rating decision, the RO denied the claim of 
entitlement to an increased rating for postoperative duodenal 
ulcer, and continued the 40 percent disability rating, 
effective from September 1970.  The case was remanded by the 
Board in May 2004 for further development.  The requested 
actions have been completed hand the file has been returned 
to the Board.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  The veteran's duodenal ulcer is manifested by subjective 
complaints of chronic abdominal pain, heartburn, nausea, and 
vomiting, without recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.


CONCLUSION OF LAW

The schedular criteria for an increased rating, greater than 
40 percent, for duodenal ulcer with postoperative residuals 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Code 7305 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

The veteran filed the claim of entitlement to an increased 
rating for the duodenal ulcer disorder with postoperative 
residuals in October 2001.  In November 2001, the RO provided 
the veteran with information regarding VCAA and VA's duty to 
assist.  In March 2002, the RO denied the claim of 
entitlement to an increased rating for the duodenal ulcer 
disorder.  The veteran has perfected a timely appeal of that 
rating action.  

By correspondence dated in May 2004 and August 2004, the 
veteran was informed of the requirements of VCAA.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's Department of Defense (DD) Form 214 showed that 
he had active duty service from July 1950 to July 1953.  

The veteran filed the claim of entitlement to an increased 
rating for the duodenal ulcer disorder in October 2001.  He 
maintained that a significant amount of time passed since the 
last time he was evaluated for the service-connected duodenal 
ulcer disorder, and that the disorder increased in severity.  
He stated that he experienced internal bleeding.  

In October 2001, a VA hemic examination was performed.  The 
examination primarily pertained to hemic disorders, which are 
not currently on appeal before the Board.  The medical 
history noted that the veteran underwent peptic ulcer 
surgery.  According to the examination report, the veteran 
stated that he weighed 127 pounds.  He did not complain of 
symptoms related to the duodenal ulcer disorder.  On physical 
examination, there were no masses, tenderness, or 
organomegaly of the abdomen.  The examiner did not report any 
increased symptoms or changes in the veteran's duodenal ulcer 
disorder.  

At a later date in October 2001, the veteran underwent VA 
examination for evaluation of duodenal ulcers.  He gave a 
history of a gastrectomy with Billroth II anastomosis in 
1960.  He complained of pain in the upper part of the stomach 
and he had nausea and vomiting.  He was unable to eat and 
digest his food at times.  This pain interrupted his sleep.  
He took medication for his symptoms.  

On physical examination, it was shown that the veteran 
weighed 132 pounds.  The abdomen was soft, and there was 
tenderness in the epigastric area.  There was an operative 
scar noted as well.  An upper gastrointestinal series was 
performed, revealing a sliding hiatal hernia, with 
gastroesophageal reflux disease.  He has a partial 
gastrectomy, Billroth-II type and there was no ulcer seen at 
the anastomotic site. The assessment was post-status 
gastrectomy, vagotomy, and jejunostomy.  

In conjunction with the veteran's Notice of Disagreement, he 
stated that he was unable to eat and had symptoms of nausea 
and stomach pain.  He maintained that he loss a substantial 
amount of weight and was so weak that he experienced 
difficulty moving around.  At the conclusion of the statement 
he sated that he received treatment from the emergency room 
at Cannon Memorial Hospital.  

VA treatment records, dated from November 2001 to June 2002, 
note the veteran's complaints of feeling weak and of an 
inability to eat.  .  

The medical records from Cannon Memorial Hospital were 
obtained and associated with the veteran's claims file.  
These records are not pertinent to the veteran's claim.  The 
medical records, received in August 2002, did not show 
complaints or treatment for symptoms associated with duodenal 
ulcers.  

The VA treatment records, dated in August 2002 to December 
2002, do not show duodenal ulcer related complaints or 
treatment.  

The VA additional treatment records, dated through January 
2005, showed that the veteran had a history of peptic ulcer 
disease and peptic ulcer, not otherwise specified.  These 
records did not show that the veteran complained of symptoms 
associated with duodenal ulcers, and there was no reported 
treatment of a duodenal ulcer disorder.  Records reflect that 
the veteran was being treated for prostate cancer, and 
complained of gastrointestinal symptoms associated with the 
cancer medications.

On VA examination, dated in February 2005, the examiner 
documented that the claims file was available and reviewed.  
In reporting the medical history, multiple medical conditions 
were reported.  On physical examination of the veteran, he 
was described as frail.  He weighed 154 pounds.  There were 
findings of tenderness in the right upper quadrant, without 
rebound or guarding; there were no masses; he had a midline 
surgical scar, as well as a smaller right side surgical scar.  
The diagnosis was chronic abdominal pain.  The examiner 
explained that there were no findings of anemia; weight loss; 
recurrent nausea, vomiting, hematosis, or melena; however, 
the veteran suffered from mild abdominal pain.  It was noted 
that assessment of the veteran's disorder  was difficult 
because he suffered from other medical problems in addition 
to duodenal ulcers.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.114, the schedule of ratings for the 
digestive system, the following criteria are used to evaluate 
duodenal ulcers:

730
5
Ulcer, duodenal:
Rati
ng

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year
40

Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).  

Analysis

The veteran claims that the service-connected duodenal ulcer 
disorder has increased in severity.  He maintains that the 
disorder results in an inability to eat, weight loss, nausea, 
vomiting, and stomach pain.  

Because the veteran is seeking an increased rating for 
duodenal ulcers with postoperative residuals, the question 
for consideration is the present level of the ulcer disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The objective medical evidence showed that the veteran's 
present level of disability is properly evaluated as 40 
percent disabling, as the criteria for a higher rating has 
not been met.  The medical record is negative for objective 
findings of pain, only partially relieved by standard ulcer 
therapy; and periodic vomiting; recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Absent a 
finding that the duodenal disorder increased in severity, the 
Board determines that an increased rating, greater than 40 
percent, is not warranted.  

Extraschedular Rating

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record is silent for objective evidence that the 
veteran's service-connected duodenal ulcers have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that the disorder has necessitated frequent 
periods of hospitalization.   

Under these circumstances, the claim of entitlement to an 
increased rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER


Entitlement to an increased rating, greater than 40 percent, 
for duodenal ulcer with postoperative residuals is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


